DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 9/16/2021 has been entered.  Claims 1, 7-8, 10-12, 15, and 19-20 have been amended.  Claims 9 and 13-14 have been cancelled.  No claims have been added.  Claims 1-8, 10-12, and 15-20 are still pending in this application, with claim 1 being independent.
The objections to the Drawings have been withdrawn in view of the amendment.
The objection to the Specification has been withdrawn in view of the amendment.
The objection to Claim 1 has been withdrawn in view of the amendment.
The rejection of Claims 1-20 under 35 U.S.C. 112(b) has been withdrawn in view of the amendment.

Drawings
The drawings were received on 9/16/2021.  These drawings are acceptable.

Claim Objections
Claim 1 is objected to because of the following informalities:  Regarding claim 1, the limitation “a tilt wall, connected to the two opposite sides of support wall” in line 3 of the claim is grammatically incorrect.  The Examiner respectfully suggests amending it to the support wall-- to correct the typographical error.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 2013/0314917).
Regarding claim 1, Su discloses a strip lamp (lamp housing 50; see Figs. 4-6; par. [0027]), comprising a body (housing base 51; see Figs. 4-6; para. [0027]-[0031]), comprising a support wall (fixing portion 512; see Figs. 5-6; para. [0027], [0029]-[0031]); and a tilt wall, connected to two opposite lateral sides of the support wall, and configured to form an included angle between two opposite lateral sides of the tilt wall 

    PNG
    media_image1.png
    532
    706
    media_image1.png
    Greyscale



However, the teachings of Su fail to specifically disclose or suggest the tongue is disposed at an intersection of the support wall and the tilt wall.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the strip lamp of Su by arranging the tongues at an intersection of the support wall and the tilt wall, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In this case, modifying the known strip lamp of Su by arranging the tongues at an intersection of the support wall and the tilt wall would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to reduce the amount of space between the tongues and the support wall and thereby increase the elastic force exerted by the positioning member on the base to more securely position the base against the support wall.

Regarding claim 2, Su teaches wherein both the body 51 and the lampshade 52 are strip-shaped (see Figs. 4-6; para. [0027]-[0031]).

Regarding clam 3, Su teaches wherein the support wall 512 is connected to the tilt wall in an integral manner (as shown in Figs. 5-6).

Regarding claim 5, Su teaches wherein the lampshade 52 is half-cylinder-shaped (as shown in Figs. 4-6).

Regarding claim 6, Su teaches the strip lamp further comprising a terminal cap, configured to cap a lateral opening of the lampshade (two plugs 30 are detachably attached to the body 51 at opposing ends thereof to cap a lateral opening of both the body and the lampshade 52; see Fig. 4; para. [0005], [0007]; the Examiner notes that the plugs 30 used in the Prior Art embodiment of Figs. 1-3 of Su are the same as those used in the Figs. 4-6 embodiment of Su).

However, regarding claim 7, the teachings of Su fail to specifically disclose or suggest the illuminating component’s illuminating span angle is substantially ranged between 115° and 125°.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the strip lamp of Su by adjusting the illuminating component’s illuminating span angle to be between 115° and 125°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  See In re Aller, 105 USPQ 233.  In this case, modifying the known strip lamp of Su by adjusting the illuminating component’s illuminating span angle to be between 115° and 125° or within any other suitable angular range would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to adjust the size of the light pattern emitted by the strip lamp.

However, regarding claim 8, the teachings of Su fail to specifically disclose or suggest the illuminating component’s illuminating span angle is approximately 120°.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the strip lamp of Su by adjusting the illuminating component’s illuminating span angle to be approximately 120°, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).  In this case, modifying the known strip lamp of Su by adjusting the illuminating component’s illuminating span angle to be approximately 120° or any other suitable angle would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to adjust the size of the light pattern emitted by the strip lamp.

Regarding claim 11, Su teaches wherein the base is strip-shaped (see Figs. 5-6; para. [0029]-[0031]).

Regarding claim 12, Su teaches wherein the planar bulb comprises a light-emitting diode (LED) unit (the light emitting elements 62 are LEDs; see Figs. 5-6; Abstract; para. [0002], [0029]).

Regarding claim 15, Su teaches wherein the base is further configured to be pushed into the groove via the groove’s openings for entering the groove (the base 

Regarding claim 16, Su teaches wherein the tilt wall is symmetrically disposed around the support wall’s two opposite lateral sides (as shown in Figs. 5-6).

Regarding claim 17, Su teaches wherein the illuminating component comprises a base, disposed on the support wall (circuit board 61; see Figs. 5-6; para. [0029]-[0031]); and a plurality of linear-aligned planar bulbs, disposed on a surface of the base, and separated in substantially-equal distances (plurality of light emitting elements 62; see Figs. 5-6; par. [0029]).

Regarding claim 18, Su teaches wherein the plurality of planar bulbs are linearly aligned along the support wall (as shown in Figs. 5-6).

Regarding claim 19, Su teaches wherein the plurality of planar bulbs are linearly aligned along a center line of the support wall (as shown in Figs. 5-6).

Regarding claim 20, Su teaches wherein the lampshade further comprises a plurality of hooks, disposed at opposite sides of the lampshade (latch strips 521 are provided on opposite sides of the lampshade 52; see Figs. 5-6; par. [0028]); wherein the tilt wall further comprises an indentation, disposed at an external side of the tilt wall for detachably engaging a corresponding hook out of the plurality of hooks (latch slots 515 .

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 2013/0314917) in view of Spinelli (US 2016/0025277).  The teachings of Su have been discussed above.
However, regarding claim 4, the teachings of Su fail to specifically disclose wherein the lampshade comprises a transparent material.
Spinelli teaches a strip lamp (assembled LED lighting unit 1; see Figs. 1-5; para. [0024]-[0025]), comprising a body (base 4; see Figs. 2-3, 5; para. [0025]-[0028]), comprising a support wall (the lower surface of groove 12 to which LED board 2 is mounted; see Figs. 2, 5; para. [0025]-[0026]); a lampshade, detachably engaged with the body (covering lens 13; see Figs. 3, 5; para. [0025], [0026], [0029]); and an illuminating component, installed on the support wall to face against an inner surface of the lampshade (LED board 2 which has a plurality of LED receptacles 5 mounted thereon together constitute an illuminating component; see Figs. 1, 3-5; para. [0025]-[0027]); wherein the lampshade comprises a transparent material (the lampshade 13 is formed of a clear (i.e. transparent) or translucent material; see Figs. 3, 5; para. [0002], [0026]).
Therefore, in view of Spinelli, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the strip lamp of Su by forming the lampshade of a transparent material.  One would have been 

However, regarding claim 10, the teachings of Su fail to disclose or fairly suggest the base comprises a metal material.
Spinelli further teaches wherein the illuminating component comprises a base, disposed on the support wall (LED board 2; see Figs. 1, 3-5; para. [0025]-[0027]); and a planar bulb, disposed on a surface of the base (LED receptacles 5; see Figs. 1, 3-5; para. [0025]-[0027]), wherein the base comprises a metal material (the base (LED board 2) is preferably a metal core printed circuit board having a high thermal conductivity; see Figs. 1, 3-5; para. [0016], [0025], [0030]).
Therefore, in view of Spinelli, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the strip lamp of Su by forming the base of a metal material.  One would have been motivated to modify the known strip lamp of Su by forming the base of a metal material, as taught by Spinelli, in order to improve heat dissipation in the lamp (see Spinelli, par. [0016] for the motivation).

Response to Arguments
Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive.
Regarding the Applicant’s argument with regards to Su (US 2013/0314917) concerning the limitation “the tongue is disposed at an intersection of the support wall and the tilt wall” that “such feature is not obvious for persons of ordinary skill in the art” because “Such design provides a robust connection structure which may bring unexpected strength enhancement while Su is silent on this feature” (see Applicant’s Remarks, pg. 9), the Examiner respectfully disagrees.
In response to Applicant's argument that Su provides no suggestion to dispose the tongue at an intersection of the support wall and the tilt wall, the Applicant is advised that suggestion or motivation to modify a prior art structure can be found in a reference, or reasoned from common knowledge in the art, scientific principles, art recognized equivalents, or legal precedent.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, modifying the strip lamp of Su by disposing the tongues at an intersection of the support wall and the tilt wall would have been extremely obvious to one of ordinary skill in the art since it is common knowledge that when an object is positioned between two walls, decreasing the space between those walls always causes the object to be more securely positioned between the walls because the object has less space to move in.
As discussed above, Su teaches a strip lamp comprising fixing portion 512 defining a support wall having a base in the form of a circuit board 61 positioned thereon between two tilt walls connected to two opposite lateral sides of the support wall (see Figs. 4-6; para. [0027], [0029]-[0031]), with tongues in the form of latch portions 513 disposed on the tilt walls (see Figs. 5-6; para. [0027], [0029]). Su also teaches a positioning member 53 is arranged on top of the base 61 between the base and the 
Therefore, modifying the strip lamp of Su by disposing the tongues at an intersection of the support wall and the tilt wall would be extremely obvious to one of ordinary skill in the art in order to achieve the predictable result of more securely positioning the base against the support wall via the increased elastic force exerted by the positioning member on the base caused by the reduced space.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is respectfully directed to form PTO-892, which lists an additional reference considered pertinent to the claimed subject matter of elongated lighting devices.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875